"'...   ' ~ 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                               Page I of I   l3
                                             UNITED STATES DISTRICT COURT
                                                       SOUTHERN DISTRJCT OF CALIFORNIA

                               United States of America                               JUDGMENT IN A CRIMINAL CASE
                                          v.                                          (For Offenses Committed On or After November I, 1987)


                               Jose Tomas Aguilar-Carra                               Case Number: 3:19-mj-21415

                                                                                      David R. Silldorf
                                                                                      Defendant 's Attorney


        REGISTRATION NO. 84262298
                                                                                                                  FILED
        THE DEFENDANT:                                                                                I            ! ~AR 2 5 2019
         IZI pleaded guilty to count(s) 1 of Complaint                                                                 ~
          D was found guilty to count(s)                                                                souTHERr:i~·:sr!.~1ci OFC:~L~F~ORNIA
               after a plea of not guilty.                                             "      ·· ---- -·-- · ·· --- -- ~--
               Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

        Title & Section                    Nature of Offense                                                               Count Number(s)
        8:1325                             ILLEGAL ENTRY (Misdemeanor)                                                     1

          D The defendant has been found not guilty on count(s)                   ~~~~~~~~~~~~~~~~~~~-




          D Count(s)                                                                   dismissed on the motion of the United States.

                                                     IMPRISONMENT
                The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
         imprisoned for a term of:

                                        c(;IME SERVED                             D                                         days

          IZI Assessment: $10 WAIVED          IZI Fine: WAIVED
          IZI Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
          the defendant's possession at the time of arrest upon their deportation or removal.
          D Court recommends defendant be deported/removed with relative,                            charged in case


              IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
         of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
         imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
         United States Attorney of any material change in the defendant's economic circumstances.

                                                                                   Monday, March 25, 2019
                                                                                   Date of Imposition of Sentence


         Received , ~ ..-DUS
                                                                                      .~
                                                                                   HONORABLE F. A. GOSSETT III
                                                                                   UNITED STA TES MAGISTRATE JUDGE



         Clerk's Office Copy                                                                                                       3: 19-mj-21415
